UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4232


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NORMAN L. TALLEY, a/k/a Storm,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cr-00038-1)


Submitted:   September 26, 2011           Decided:   October 11, 2011


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., THE TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. R. Booth Goodwin, II, United States
Attorney, Joseph F. Adams, Special Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a two-day trial, a jury convicted Norman L.

Talley of conspiracy to distribute fifty grams or more of crack

cocaine and a quantity of heroin, in violation of 21 U.S.C.

§§ 841(a), 846 (2006) (Count One), possession with intent to

distribute fifty grams or more of crack cocaine, in violation of

21 U.S.C. § 841(a) (2006) (Count Two), possession with intent to

distribute     a   quantity     of   heroin,   in   violation       of   21   U.S.C.

§ 841(a) (Count Three), and being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2006)

(Count Four).        The district court sentenced Talley to a total of

210 months in prison.          We affirm.

              Talley first contends that the district court erred in

denying his motion to suppress the evidence seized in the search

of his trailer.          Talley claims that the warrant was facially

invalid   as    it    failed    to   comport    with    the   Fourth     Amendment

particularity        requirements.      This    court     reviews    the      factual

findings underlying a denial of a motion to suppress for clear

error   and    the    legal    conclusions     de novo.       United     States    v.

Blake, 571 F.3d 331, 338 (4th Cir. 2009).                 Where, as here, the

district court denied the motion to suppress, the evidence is

reviewed in the light most favorable to the government.                        United

States v. Hernandez-Mendez, 626 F.3d 203, 206 (4th Cir. 2010),

cert. denied, 131 S. Ct. 1833 (2011).

                                        2
            The Fourth Amendment requires that warrants: (1) be

issued     by     a     neutral,     detached            magistrate,          (2)    contain     a

particularized          description       of       the    place    to     be    searched       and

persons or things to be seized, and (3) be based on probable

cause,    supported         by    oath    or       affirmation.          United      States     v.

Clyburn, 24 F.3d 613, 617 (4th Cir. 1994).                             The requirement for

particularity          “ensures      that          the    search       will     be    carefully

tailored    to        its   justifications,              and    will     not    take    on     the

character of the wide-ranging exploratory searches the Framers

intended to prohibit.”               Maryland v. Garrison, 480 U.S. 79, 84

(1987).         The    particularity        requirement           is     satisfied      when    an

officer     in        possession     of        a       search    warrant        describing      a

particular place to be searched can reasonably ascertain and

identify the intended place to be searched and the items to be

seized.     Steele v. United States, 267 U.S. 498, 503 (1925).

This court has approved a warrant’s cross-reference to attached

documents, such as the two documents attached and incorporated

by reference in this case.                  United States v. Hurwitz, 459 F.3d

463, 470-71 (4th Cir. 2006).                   Our review of the record leads us

to   conclude     that      the    warrant         satisfied       the    Fourth       Amendment

requirements, and therefore, the district court did not err in

denying Talley’s motion to suppress.

            Talley          next     contends             that      the        evidence        was

insufficient to support a finding of guilt as to each of his

                                                   3
counts of conviction.             We review de novo a district court’s

decision to deny a Rule 29 motion for a judgment of acquittal.

United States v. Hickman, 626 F.3d 756, 762-63 (4th Cir. 2010).

“A defendant challenging the sufficiency of the evidence faces a

heavy burden.”          United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).          A jury verdict must be sustained if, viewing the

evidence   in     the    light    most   favorable         to   the     government,     the

verdict is supported by substantial evidence.                         Hickman, 626 F.3d

at 763.        “[S]ubstantial evidence is evidence that a reasonable

finder    of    fact     could    accept   as    adequate         and    sufficient      to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Id.    (internal    quotation         marks      omitted).    We,   as    an

appellate court, cannot make credibility determinations and must

assume the jury resolved all testimonial contradictions in the

government’s favor.            United States v. Pennigraft, 641 F.3d 566,

572 (4th Cir. 2011).              “Reversal for insufficient evidence is

reserved for the rare case where the prosecution’s failure is

clear.”    United States v. Ashley, 606 F.3d 135, 138 (4th Cir.)

(internal quotation marks omitted), cert. denied, 131 S. Ct. 428

(2010).

               To prove a conspiracy charge under 21 U.S.C. § 846,

the   government        must   establish       (1)    an     agreement      between     the

defendant and at least one other person to engage in conduct

violating a federal drug law; “(2) the defendant’s knowledge of

                                           4
the conspiracy; and (3) the defendant’s knowing and voluntary

participation        in    the       conspiracy.”       Hickman,    626     F.3d     at   763

(internal quotation marks omitted).                      A thorough review of the

record    indicates        that       the    evidence,     primarily      consisting       of

extensive       testimony        from        Talley’s    codefendant      and      Talley’s

customers,      as       well    as    physical     evidence      recovered     from      the

search,      was     sufficient         to    convict    Talley    of   conspiracy         to

possess with intent to distribute both cocaine base and heroin.

              Next,        Talley       argues      that     his    convictions           for

possession with intent to distribute crack cocaine and heroin

were   not    supported         by    sufficient    evidence.        With     respect      to

Counts    Two      and    Three,       the    government    was    required     to    prove

“(1) possession of the controlled substance; (2) knowledge of

the possession; and (3) intent to distribute.”                       United States v.

Hall, 551 F.3d 257, 267 n.10 (4th Cir. 2009).                        We conclude that

the same evidence that supports Count One suffices to support a

finding of guilt on Counts Two and Three.

              Talley also challenges the evidentiary sufficiency of

his conviction for possession of a firearm by a convicted felon.

To support such a conviction under 18 U.S.C. § 922(g)(1), the

government must prove the following elements: “(1) the defendant

previously had been convicted of a [felony]; (2) the defendant

knowingly possessed . . . the firearm; and (3) the possession

was in or affecting commerce, because the firearm had traveled

                                                5
in   interstate       or    foreign    commerce     at    some    point      during      its

existence.”         United States v. Moye, 454 F.3d 390, 394-95 (4th

Cir. 2006) (en banc).             Our review of the record reveals that the

Government presented evidence sufficient to satisfy all three

elements of the crime, and therefore sufficient to support a

finding of guilt.

              Lastly, Talley contends that the district court erred

in   applying       the    enhanced   sentencing       provisions       of    21   U.S.C.

§ 851 because some of the documentation relating to Talley’s

prior convictions was unavailable.                  Because the district court

sentenced Talley pursuant to 21 U.S.C. § 841(b)(1)(B) as amended

by the Fair Sentencing Act of 2010, which has only one level of

enhancement for one prior qualifying conviction, and because one

of   the    prior    convictions      cited    by   the    Government        in    its    21

U.S.C. § 851 amended information is not subject to challenge on

account of its age, § 851(e), this claim is unavailing even if

Talley’s      challenge       to     the   validity       of     his    second      prior

conviction is credited.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal      contentions      are    adequately     presented       in   the    materials

before     the   court      and    argument    would     not   aid     the   decisional

process.

                                                                                  AFFIRMED

                                           6